                                                                        ISTRIC
                                                                   TES D      TC
                                                                 TA




                                                                                                  O
                                                            S




                                                                                                   U
                                                           ED




                                                                                                    RT
 1   LEODIS C. MATTHEWS (SBN 109064)




                                                       UNIT
     E-mail: LeodisMatthews@ZhongLun.com                                      VED
 2   DICK P. SINDICICH, Esq. SBN 78162                                   APPRO




                                                                                                           R NIA
     E-mail: DickSindicich@ZhongLun.com
 3   JEFFREY Z.Y. LIAO (SBN 288994)
     E-mail: JeffreyLiao@ZhongLun.com                                                                  a
                                                                                        J. D a v i l




                                                       NO
                                                                             d w a rd
 4   ZHONG LUN LAW FIRM LLP
                                                                     Judge E




                                                                                                           FO
     4322 Wilshire Blvd., Suite 200




                                                         RT
     Los Angeles, California 90010




                                                                                                       LI
 5                                                                       1/28/2019
     Telephone: (323) 930-5690                                  ER




                                                           H




                                                                                                  A
     Facsimile: (323) 930-5693                                       N                                 C
 6
                                                                         D IS T IC T         OF
     Counsel of Record for Defendant WePlus USA LLC                            R
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN JOSE DIVISION
11
     WEWORK COMPANIES INC.,                                  CASE NO. 5:18-cv-04543-EJD
12
            Plaintiff,                                       JOINT STIPULATION FOR
13
                                                             EXTENSION TO ANSWER OR
                    v.
14                                                           OTHERWISE RESPOND TO THE
     WEPLUS (SHANGHAI) TECHNOLOGY                            COMPLAINT PER CIVIL L.R. 6-
15   CO., LTD., WEPLUS USA LLC, SHANGHAI                     1(A)
     LINGANG ECONOMIC DEVELOPMENT
16   (GROUP) CO., LTD., LINGANG
     INVESTMENT LLC, and LINGANG
17   AMERICAN INNOVATION CENTER, INC.,
18          Defendants.
19

20

21

22          IT IS HEREBY STIPULATED by Plaintiff WeWork Companies, Inc. and Defendant
23   WePlus (Shanghai) Technology Co., Ltd., pursuant to Civil L.R. 6-1(a), that the time
24   for Defendant WePlus (Shanghai) Technology Co., Ltd. to answer or otherwise respond to the
25   Complaint (Dkt. No. 1), is extended until February 4, 2019.
26

27    ____________________________________________________________________________
         JOINT STIPULATION FOR EXTENSION TO ANSWER OR OTHERWISE RESPOND TO THE
                               COMPLAINT PER CIVIL L.R. 6-1(a)
                                  (Case No. 5:18-cv-04543-EJD)
                                               -1-
 1          On August 23, 2018, Plaintiff and Defendant WePlus (Shanghai) Technology Co., Ltd.

 2   (“WePlus Shanghai”) entered into a stipulation extending WePlus Shanghai’s time to answer or

 3   otherwise respond to the Complaint until September 4, 2018. Dkt. No. 29.

 4          On September 4, 2018, Defendant WePlus (Shanghai) Technology Co., Ltd. filed a

 5   Motion to Quash. Dkt. No. 32. On January 10, 2019, after a hearing that day, the Court denied

 6   the Motion to Quash. Dkt. No. 44. Per Fed. R. Civ. P. 12(a)(4)(A), the responsive pleading

 7   must be served within 14 days after notice of the court's action, i.e., by January 24, 2019.

 8          Defendant WePlus Shanghai wishes to extend the time for it to answer or otherwise

 9   respond to the Complaint to February 4, 2019, and Plaintiff has stipulated to WePlus Shanghai’s
10   requested extension. For these reasons, this stipulation extending the time to answer or
11   otherwise respond to the Complaint is warranted.
12          With respect to the deadline for WePlus Shanghai to respond to the Complaint, this is the
13   first extension requested after the Court’s decision on WePlus Shanghai’s Motion to Quash. The
14   requested time modification will otherwise have no effect upon the current schedule for the case
15   as recently ordered by the Court. Dkt. No. 44.
16          In so stipulating, Defendant WePlus (Shanghai) Technology Co., Ltd. expressly reserves,
17   and does not waive, any and all defenses, including those enumerated in Fed. R. Civ. P. 12(b),
18   and the parties agree that this stipulation shall not be deemed to have waived any such defenses.
19   By the signature below, counsel for Defendant WePlus (Shanghai) Technology Co., Ltd. hereby
20   attests that all parties listed below concur in the filing of this document.
21
                                                    Respectfully submitted,
22

23     Dated: January 24, 2019                      By: /s/ Leodis C. Matthews_______________
24
                                                    LEODIS C. MATTHEWS (SBN 109064)
25                                                  E-mail: LeodisMatthews@ZhongLun.com
                                                    ZHONG LUN LAW FIRM LLP
26

27    ____________________________________________________________________________
         JOINT STIPULATION FOR EXTENSION TO ANSWER OR OTHERWISE RESPOND TO THE
                               COMPLAINT PER CIVIL L.R. 6-1(a)
                                  (Case No. 5:18-cv-04543-EJD)
                                               -2-
 1                                      4322 Wilshire Blvd., Suite 200
                                        Los Angeles, California 90010
 2                                      Telephone: (323) 930-5690
                                        Facsimile: (323) 930-5693
 3

 4                                      Counsel of Record for Defendant WePlus
                                        (Shanghai) Technology Co., Ltd.
 5

 6                                      CONRAD & METLITZKY LLP
                                        /s/ Warren Metlitzky
 7
                                        WARREN METLITZKY
 8
                                        DEBEVOISE & PLIMPTON LLP
 9                                      /s/ David Bernstein
                                        DAVID H. BERNSTEIN
10

11                                      Attorneys for Plaintiff
                                        WeWork Companies, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ____________________________________________________________________________
       JOINT STIPULATION FOR EXTENSION TO ANSWER OR OTHERWISE RESPOND TO THE
                             COMPLAINT PER CIVIL L.R. 6-1(a)
                                (Case No. 5:18-cv-04543-EJD)
                                             -3-
